Citation Nr: 0817071	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected low back disability characterized as 
thoracolumbar strain and degenerative disc disease.  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

The veteran served on active duty from July 2000 until July 
2005.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO) which granted service 
connection for a lumbar spine disability and assigned a 10 
percent disability rating.  In September 2005, the veteran 
submitted his timely notice of disagreement which indicated a 
disagreement solely with the disability rating assigned to 
the lumbar spine condition in the August 2005 decision.  At 
that time, jurisdiction of the matter was transferred to the 
Manchester, New Hampshire RO due to the veteran's relocation.  
Thereafter, in May 2006, the veteran perfected his appeal as 
to the initially assigned rating.        

Issues not on appeal

Also, in the August 2005 rating decision entitlement to 
service connection of residuals of shin splints of the right 
leg, residuals of shin splints of the left leg, bilateral pes 
planus and blisters of the left foot were all granted.  
Noncompensable disability ratings were assigned for each 
claimed condition.  Service connection for blisters of the 
right foot was also denied.  To the Board's knowledge, the 
veteran has not disagreed with any aspect of the decisions 
rendered as to these issues and, as such, they are not before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).


FINDING OF FACT

The veteran's lumbar spine disability is manifest by 
subjective reports of pain and radiculopathy to the right 
buttock, flexion is limited to 70 degrees, extension is 
limited to 28 degrees but with the full range of lateral 
movement and rotation.   Degenerative disc disease is found 
on x-ray but the veteran's back disability is without 
evidence of spasm, fracture, dislocation or destructive 
lesion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent are 
not met for the service-connected low back disability 
characterized as thoracolumbar strain and degenerative disc 
disease.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO advised the veteran of VA's duty to assist 
him in the development of these claims in a letter dated 
March 20, 2006.  Additionally, the veteran received pre-
discharge notice of the VCAA in May 2005, at the time he 
filed this claim.  The veteran signed a statement 
specifically acknowledging his notice of the provisions of 
the VCAA pursuant to the May 2005 notice.   The May 2005 
notice advised the veteran of the provisions relating to the 
VCAA.  Specifically, the veteran was advised in these letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The notice specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  

Further, the veteran was notified to "provide us with any 
evidence or information in your possession that pertains to 
your claim."  He was further informed to describe any such 
information or evidence that he may have that was not in his 
possession.  See the May 2005 notice, page 2.  This request 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1), (2) and (3) veteran status, 
current existence of a disability, and relationship are not 
at issue.  With respect to element (4) degree of disability, 
and element (5), effective date, the veteran received 
specific notice as to both elements in a March 2006 letter, 
which was issued in response to the Court's decision in 
Dingess.  See the March 2006 VCAA letter, pages 1-2.  

In regards to the increased rating claims, the Board has also 
considered the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) which held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, supra. 

The Board finds that the March 2006 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, in the March 2006 letter the RO 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work and advised the veteran as to 
the use of diagnostic codes.  See e.g.  the March 2006 
letter, page 1.  

The Board notes that the March 2006 did not contain notice of 
the specific schedular criteria.  However, it is apparent 
from the record that the veteran had actual notice of the 
applicable criteria.  The applicable rating criteria for the 
veteran's lumbar spine condition was specifically set out in 
the March 2006 SOC and was again referred to with reference 
to the veteran's specific condition in the November 2006 
SSOC.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  To the extent that there may have been inadequate 
VCAA notice prior to the initial adjudication of the 
veteran's claims, such has been cured as described above and 
preceded the November 2006 readjudication of the claims.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim]. 

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007). The RO has obtained the 
veteran's service medical records and private medical 
records.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007). During the course of this appeal, the veteran was 
referred for VA medical examination and opinion in March 2006 
and a pre-discharge examination in May 2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007). The veteran and his representative have been accorded 
the opportunity to present evidence and argument in support 
of his claim. The veteran declined the option of a hearing in 
his May 2006 appeal.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007). The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007). Separate 
diagnostic codes identify the various disabilities [Specific 
schedular criteria will be set for below in connection with 
each issue on appeal.]

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. See 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. See 38 C.F.R. § 4.59 (2007).



Specific Schedular Criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply. The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. See 38 C.F.R. § 4.71a, Plate V and Note (2) to the 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected low back disability 
characterized as thoracolumbar strain and degenerative disc 
disease.  Essentially, he contends that his symptoms, 
particularly pain, warrant the assignment of a higher 
disability rating than the current 10 percent.  

Assignment of diagnostic codes

The veteran is currently assigned a 10 percent disability 
rating for a low back disability under Diagnostic Code 5237 
[lumbosacral or cervical strain].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence of record, for example the March 2006 VA 
examination and the May 2005 pre-discharge examination, 
indicates that the veteran's service-connected disability is 
primarily manifested by limitation of motion and subjective 
complaints of pain.  Additionally, the veteran's service 
medical records document the onset of the veteran's back 
condition as a strain injury.  Therefore, given the 
symptomatology of loss of range of motion and the history of 
the strain injury, Diagnostic Code 5237 under the General 
Rating Formula for Disease and Injuries of the Spine was 
initially applied.  

However, the medical evidence of record including the 
December 2005 orthopedics consultation reflects that there 
has been diagnosed degenerative disc disease in the lumbar 
spine, and it appears from the March 2006 statement of the 
case and November 2006 supplemental statement of the case 
that the RO has included this pathology in rating the 
veteran's service-connected low back disability.  The Board 
has therefore considered whether or not another disability 
rating might be more appropriate.   

Diagnostic Code 5243, intervertebral disc syndrome pertains 
to the veteran's currently diagnosed condition, degenerative 
disc disease including herniated nucleus pulposus.  The Board 
therefore finds it more appropriate.  Under this Diagnostic 
Code continued use of the General Rating Formula for Disease 
and Injuries of the Spine may be used or the Formula for 
Rating Intervertebral Disc Syndrome may be employed.  

However, application of the Formula for Rating Intervertebral 
Disc Syndrome under Diagnostic Code 5243 would not avail the 
veteran.  The evidence shows no treatment for incapacitating 
episodes of intervertebral disc syndrome, which require 
physician-prescribed bed rest and treatment by a physician.  
In the absence of such evidence, the criteria for even the 
currently assigned 10 percent disability rating would not be 
met.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5243, formula 
for rating intervertebral disc syndrome, Note (1) (2007).  
Further, no neurological signs or symptoms have been found on 
examination.  See, the March 2006 VA examination.  In such 
cases Diagnostic Code 5243 is rated with reference to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Accordingly, the veteran's lumbar spine injury will continue 
to be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  However, in view of the veteran's 
evolving diagnosis,  Diagnostic Code 5243 will be assigned.  

Schedular rating

The veteran has been assigned a 10 percent disability rating 
for his service-connected lumbar spine disability.  In order 
to warrant the next higher 20 percent disability rating there 
must be evidence of forward flexion of the lumbar spine of 
less than 60 degrees or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Such is not shown in the evidence of record.  Specifically, 
both the May 2005 pre-discharge examination and the March 
2006 VA examination indicate forward flexion of 70 degrees.  
Further, there is no finding of or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis in either examination or in the current 
treatment records.   Therefore the criteria for the next 
higher 20 percent disability rating are not met.  

As the criteria for a 20 percent disability rating are not 
met the criteria for the still higher 40, 50 or 100 percent 
disability ratings are also manifestly not shown.  
Accordingly, as the veteran's lumbar spine disability most 
closely corresponds to the criteria for the currently 
assigned 10 percent disability rating, this rating will be 
continued.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2007).  See DeLuca, supra.

While both examiners indicated fatigability, neither found 
additional disability due to fatigability.  In particular, 
the more recent March 2006 medical examination contained a 
specific determination that although there would be increased 
pain on use, there was no additional loss of function.  The 
May 2005 examination referred to some additional weakness but 
found no additional loss of function or range of motion. 

There is no medical evidence to the contrary.  Although the 
veteran has reported low back pain, the record indicates that 
the pain is being managed conservatively and the veteran has 
refused physical therapy.  He continues to lead an active 
lifestyle including as reported in the March 2006 VA 
examination a job that requires regular lifting of up to 50 
pounds.  Thus, there is no basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected lumbar spine disability has warranted or 
approximated the criteria for assignment to a disability 
rating in excess of 10 percent at any time since the 
effective date of service connection, July 11, 2005.

Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).   According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that the matter of an extraschedular rating has 
not been raised by the veteran or adjudicated by the RO.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected lumbar spine disability.   


Conclusion

For the reasons and bases set out above, the Board has 
determined that a rating in excess of 10 percent for the 
veteran's service-connected lumbar spine disability is not 
warranted.  The benefit sought on appeal is denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a low back disability characterized as thoracolumbar 
strain and degenerative disc disease is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


